DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 04, 2021 has been entered. Claims 1-9 are pending in the application. The amendments to independent claim 1 change the scope of the claim and thus require the alternate grounds of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2004/0015125) in view of Schwebel (US 3802430) and further in view of Thielen (US 6258062).
Regarding claim 1, Alexandre discloses a needleless injection device  (1, Fig 1) including: a body (2, Fig 1) forming a housing (Para 0040, lines 1-7); a gas generator (100, Fig 1); a tubular reservoir (7, Fig 1) that contains an active ingredient (8, Fig 1) to be injected, the tubular reservoir extending axially in the housing from an upper end to a lower end (See Fig 1); and an injection nozzle (14, Fig 1) for injecting the active ingredient which is arranged at the lower end of the tubular reservoir (Para 40, lines 28-45).
Alexandre is silent regarding a T-shaped elastically deformable membrane comprising a tubular portion that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator; wherein the tubular portion of the membrane is funnel shaped and includes at least: an upper segment having a frustoconical shape of a decreasing section along a direction of axial elongation of the membrane; and a lower segment having a frustoconical shape of an increasing section along the direction of axial elongation of the membrane, wherein an axial length of the upper segment is greater than an axial length of the lower segment.
Schwebel teaches a needleless injection device (Device of Fig 1) including: a body (11, Fig 1); a gas generator (25, Fig 1); a tubular reservoir (14, Fig 1); and a T-shaped (See annotated Fig 1 below) deformable membrane (42 and 44, Fig 1) comprising a tubular portion (42, Fig 1) that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator (Col3, lines 38-56; See Fig 2); wherein the tubular portion of the membrane is funnel shaped (the increasing and decreasing portions of the bellow 42 are funnel shaped) and includes at least: an upper segment (See annotated Fig 1 below) having a frustoconical shape of a decreasing section along a direction of axial elongation of the membrane (The upper portion comprises a section 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexandre to include a deformable membrane between the gas generator and piston as taught by Schwebel in order to prevent propulsive gas from entering the reservoir and contaminating the medicament (Col 1, lines 52-64).
The modified invention of Alexandre and Schwebel disclose all of the elements of the invention as discussed above, however, it is silent regarding the deformable membrane is elastic. 
Thielen teaches a needless injection device (5, Fig 5A) comprising deformable bellows made of an elastic material (Col 8, lines 26-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows disclosed by Alexandre and Schwebel to be made of an elastic material as taught by Thielen in order to have bellows that withstand flexations without cracking or fracture (Col 8, lines 26-34).

    PNG
    media_image1.png
    286
    825
    media_image1.png
    Greyscale


Regarding claim 3, the modified invention of Alexandre, Schwebel, and Thielen discloses the bottom (44, Fig 1 –Schwebel) of the membrane (42 and 44, Fig 1 –Schwebel as modified by Thielen to be made of an elastic material) has a substantially curved shape that delimits a radial space with an inner wall of the reservoir (As seen in Fig 2 of Schwebel, the bellows conform to the cylindrical body 11 and ampule 14, thus it is curved).
Regarding claim 4, the modified invention of Alexandre, Schwebel, and Thielen discloses the membrane (42 and 44, Fig 1 –Schwebel as modified by Thielen to be made of an elastic material) is made of an elastomer-based material (Col 8, lines 26-34 –Thielen; an elastomer is defined by Oxford as “a natural or synthetic polymer having elastic properties” and Thielen describes the polymer material as having elastic properties).
Regarding claim 5, the modified invention of Alexandre, Schwebel, and Thielen discloses the membrane (42 and 44, Fig 1 –Schwebel as modified by Thielen to be made of an elastic material) comprises a radial annular disk (end portion of bellows 42 that engages around piston 44, Fig 1 –Schwebel) that is connected on the tubular portion of the membrane (See Fig 1 -Schwebel), the radial annular disc axially bearing on an upper end of the tubular reservoir (As seen in Fig 2 of Schwebel, the end portion of the bellows 42 axially bears on the tubular reservoir).

 Regarding claim 9, A needleless injection device (1, Fig 1) including: a body (2, Fig 1) forming a housing (Para 0040, lines 1-7); a gas generator (100, Fig 1); a tubular reservoir (7, Fig 1) that contains an active ingredient (8, Fig 1) to be injected, the tubular reservoir extending axially in the housing from an upper end to a lower end (See Fig 1); and an injection nozzle (14, Fig 1) for injecting the active ingredient which is arranged at the lower end of the tubular reservoir (Para 40, lines 28-45).
a T-shaped elastically deformable membrane comprising a tubular portion that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator; wherein the tubular portion of the membrane is a generally curved funnel shape and includes at least: an upper segment having a frustoconical shape of a decreasing section along a direction of axial elongation of the membrane; and a lower segment having a frustoconical shape of an increasing section along the direction of axial elongation of the membrane, wherein an axial length of the upper segment is greater than an axial length of the lower segment.
Schwebel teaches a needleless injection device (Device of Fig 1) including: a body (11, Fig 1); a gas generator (25, Fig 1); a tubular reservoir (14, Fig 1); and a T-shaped (See annotated Fig 1 below) deformable membrane (42 and 44, Fig 1) comprising a tubular portion (42, Fig 1) that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator (Col3, lines 38-56; See Fig 2); wherein the tubular portion of the membrane is a generally curved funnel shaped (the increasing and decreasing portions of the bellow 42 are funnel shaped and the entire bellows is cylindrical and thus curved) and includes at least: an upper segment (See annotated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexandre to include a deformable membrane between the gas generator and piston as taught by Schwebel in order to prevent propulsive gas from entering the reservoir and contaminating the medicament (Col 1, lines 52-64).
The modified invention of Alexandre and Schwebel disclose all of the elements of the invention as discussed above, however, it is silent regarding the deformable membrane is elastic and is made of an ethylene-propylene-diene monomer. 
Thielen teaches a needless injection device (5, Fig 5A) comprising deformable bellows made of an elastic material (Col 8, lines 26-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows disclosed by Alexandre and Schwebel to be made of an elastic material as taught by Thielen in order to have bellows that withstand flexations without cracking or fracture (Col 8, lines 26-34).

    PNG
    media_image1.png
    286
    825
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2004/0015125) in view of Schwebel (US 3802430) and further in view of Thielen (US 6258062) and further in view of Gilbert (US 2007/0055214).
Regarding claim 7, the modified invention of Alexandre, Schwebel, and Thielen discloses all of the elements of the invention as discussed above, however, it is silent regarding the type of active ingredient within the reservoir.
Gilbert teaches a needless injection device (20, Fig 1; Para 0001) comprising a gas generator (64, Fig 2) wherein the active ingredient can be methotrexate or hydrocortisone (Para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active ingredient disclosed by Alexandre, Schwebel, and Thielen to be methotrexate or hydrocortisone as taught by Gilbert in order to provide medical treatment for a specific disease or condition (Para 0002 and 0068).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2004/0015125) in view of Schwebel (US 3802430) and further in view of Thielen (US 6258062) and further in view of Wang (US 2016/0250388).
Regarding claim 8, Alexandre discloses a needleless injection device (1, Fig 1) including: a body (2, Fig 1) forming a housing (Para 0040, lines 1-7); a gas generator (100, Fig 1); a tubular reservoir (7, Fig 1) that contains an active ingredient (8, Fig 1) to be injected, the tubular reservoir extending axially in 
a T-shaped elastically deformable membrane comprising a tubular portion that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator; wherein the tubular portion of the membrane is funnel shaped and includes at least: an upper segment having a frustoconical shape of a decreasing section along a direction of axial elongation of the membrane; and a lower segment having a frustoconical shape of an increasing section along the direction of axial elongation of the membrane, wherein an axial length of the upper segment is greater than an axial length of the lower segment; -4-Appin. No.: 16/103,514Attorney Docket No.: 0252-000007/US/NPAwherein the membrane is made of an ethylene-propylene-diene monomer.
Schwebel teaches a needleless injection device (Device of Fig 1) including: a body (11, Fig 1); a gas generator (25, Fig 1); a tubular reservoir (14, Fig 1); and a T-shaped (See annotated Fig 1 below) deformable membrane (42 and 44, Fig 1) comprising a tubular portion (42, Fig 1) that is configured to deformably extend and lie axially in the tubular reservoir under an effect of a pressure generated by the gas generator (Col3, lines 38-56; See Fig 2); wherein the tubular portion of the membrane is funnel shaped (the increasing and decreasing portions of the bellow 42 are funnel shaped) and includes at least: an upper segment (See annotated Fig 1 below) having a frustoconical shape of a decreasing section along a direction of axial elongation of the membrane (The upper portion comprises a section that is frustoconical shape and decreases in diameter in the annotated direction); and a lower segment (See annotated Fig 1 below) having a frustoconical shape of an increasing section along the direction of axial elongation of the membrane (The lower portion comprises a section that is frustoconical shape and increases in diameter in the annotated direction), wherein an axial length of the upper segment is greater than an axial length of the lower segment (As seen in the annotated Fig 1 below, the upper section comprises a larger section of the membrane 42 than the lower section).

The modified invention of Alexandre and Schwebel disclose all of the elements of the invention as discussed above, however, it is silent regarding the deformable membrane is elastic and is made of an ethylene-propylene-diene monomer. 
Thielen teaches a needless injection device (5, Fig 5A) comprising deformable bellows made of an elastic polymeric material (Col 8, lines 26-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows disclosed by Alexandre and Schwebel to be made of an elastic polymeric material as taught by Thielen in order to have bellows that withstand flexations without cracking or fracture (Col 8, lines 26-34).
The modified invention of Alexandre, Schwebel, and Thielen disclose all of the elements of the invention but is silent to the specific type of elastic polymer.
Wang teaches various types of elastic polymers that are used in medical devices, one of which is EPDM (Para 0208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic polymer disclosed by Alexandre, Schwebel, and Thielen to be made of EPDM since Wang teaches that elastic polymers and EPDM could be used to achieve the same predictable result (undergoing mechanical manipulation including expanding and contracting as described in Para 0208) and thus are art-recognized equivalents. 

    PNG
    media_image1.png
    286
    825
    media_image1.png
    Greyscale

Response to Arguments
	Applicant’s arguments regarding Schwebel disclosing a non-deformable bellows 42 have been fully considered but are not persuasive. The American Heritage dictionary defines deform as “To alter the shape of by pressure or stress”. As seen in the extended state in Fig 2, the entire shape of the bellows is altered to a shape different from that seen in Fig 1. Therefore, Schwebel teaches a deformable membrane. 
	Applicant’s argument regarding Schwebel not having an elastically deformable membrane have been fully considered and are persuasive since there is no teaching in Schwebel of the membrane being 
	Applicant’s arguments regarding Schwebel not teaching a T-shape membrane have been fully considered but are not persuasive. As seen in the annotated Fig. 1 below, the membrane can be considered as “T-shaped” as illustrated.

    PNG
    media_image2.png
    130
    98
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783